Citation Nr: 1226203	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  10-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES


1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran served on active military service from June 1950 to July 1953.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO denied service connection for a bilateral hearing loss disability and tinnitus.  The Veteran appealed this rating decision to the Board.  The case is currently under the jurisdiction of the RO in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that it must remand the claims for service connection for a bilateral hearing loss disability and tinnitus for additional substantive development. Accordingly, further appellate consideration will be deferred and these issues remanded to the RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran claims service connection for a bilateral hearing loss disability and tinnitus.  He contends that these disabilities are the result of having been exposed to acoustic trauma, such as small arms fire and explosions, while assigned as a Navy hospital corpsman with the 1st Marine Division during the Korean War from July 1952 to June 1953. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303  (2011). 

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011) . 

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Veteran's DD214 and personnel records confirm that he served in the United States Navy, that he was awarded the Korean Service Medal, and that he had successfully completed hospital corpsman class "A" training.  These records also show that the Veteran arrived in Inchon, Korea on July 5, 1962, and that he was assigned to the 1st Marine Division, FMF.  The Board finds no reason to doubt the veracity of the Veteran's contention regarding his exposure to acoustic trauma while assigned to the above-cited unit during his period of service in Korea.  Thus, the Board finds that he was exposed to acoustic trauma while stationed in Korea, as he has alleged.  38 U.S.C.A. § 1154(a) (West 2002). 

The Veteran's service treatment records show that upon enlistment into, as well as at service separation from the United States Navy, his ears were evaluated as "normal."  The Veteran scored 15/15 for each ear on the voice test at the service entrance examination and 15/15 for each ear on the whispered voice test at the separation examination.  (See June 1950 and July 1953 service enlistment and separation examination reports, respectively).  On an undated Report of Medical History, on which the purpose of the examination was noted to be "Applicant For U.S. Navy," the Veteran denied having had "running ears" of "severe eye, ear, nose, or throat trouble."  He did not have any physical or mental complaints at that time.  

Post-service VA treatment and examination reports reflect that the Veteran has a bilateral hearing loss disability for VA compensation purposes and tinnitus.  An April 2010 VA audiological examination report reflects that the Veteran had puretone thresholds that exceeded 40 decibels in auditory thresholds 1000-4000, bilaterally, as well as speech recognition scores of 68 and 46 percent in the right and left ears, respectively, and had been diagnosed with tinnitus.  (See April 2010 VA audiological examination report). See 38 C.F.R. § 3.385 (2011); McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) [holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication].  

At the close of the April 2010 VA examination, the examining audiologist concluded that he was unable to provide an opinion as to the etiology of the Veteran's bilateral hearing loss disability and tinnitus without resort to mere speculation.  The audiologist reasoned that there were no frequency specific audiometric test results indicating a hearing loss, or significant change in hearing at the time of [service] separation.  The whispered voice test at service entrance and separation suggested normal hearing sensitivity bilaterally.  Therefore,, it would be only speculation to suggest that a frequency specific hearing loss was present at either service entrance or separation.   With regards to the Veteran's tinnitus, the April 2010 VA audiologist maintained that it usually coexisted with hearing loss.  Thus, because there were no frequency specific audiometric test results to determine hearing loss or a significant change in hearing status during the Veteran's period of service, the audiologist indicated that it would be speculation to suggest that tinnitus was caused by military noise exposure.  (See April 2010 VA examination report).  

The Board notes that the April VA 2010 audiologist provided reasoning for his inability to provide an etiological opinion on the Veteran's bilateral hearing loss disability and tinnitus.  However, he did not provide an opinion as to whether the Veteran's hearing loss and/or tinnitus is related to military service, to include inservice noise exposure, notwithstanding the absence of frequency specific audiometric test results during service.  Thus, on remand, the RO must return the claims file to the April 2010 VA audiologist and ask him to clarify this. 

In addition, in written statements submitted throughout the appeal, the Veteran maintained that he had sought treatment for his hearing loss and tinnitus from the VA Community Based Outpatient Clinic (CBOC) in Mount Vernon, Missouri.  Treatment records from this VA facility are not contained in the claims file, despite references to these reports by an April 2010 VA audiologist.  ((See April 2010 VA examination report, page (pg.) 2, reflecting that a comprehensive hearing evaluation was completed at the above-cited VA CBOC on June 25, 2008)).  The claims folder, however, contains only an undated VA treatment report from the VA Medical Center in Fayetteville, Arkansas.  Because records generated by VA facilities that might have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, VA must obtain these records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2011).  As such, the Board has no discretion and for this reason as well must remand the claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file copies of all records of treatment of the Veteran for his hearing loss and tinnitus from the VA CBOC in Mt. Vernon, Missouri, to specifically include a comprehensive hearing evaluation conducted at that facility on June 25, 2008.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims file.  The Veteran must also be provided with an opportunity to submit such reports. 

2.  Ask the April 2010 VA audiologist to clarify whether the Veteran's bilateral hearing loss and/or tinnitus is related to military service, to include inservice noise exposure, notwithstanding the absence of frequency specific audiometric test results during service.

If the April 2010 VA audiologist is unavailable, or determines that the requested opinions cannot be provided without another examination, schedule the Veteran for a VA audiological examination by an appropriate specialist to determine the nature and etiology of his bilateral hearing loss disability and tinnitus.  The claims folder must be made available to the examiner for review.  All necessary tests should be conducted.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's bilateral hearing loss disability for VA compensation purposes and/or tinnitus are related to acoustic trauma from small arms fire and explosions while serving as a hospital corpsman assigned to a Marine unit (i.e., 1st Marine Division, FMF) in Korea, notwithstanding the absence of frequency specific audiometric test results during service.  The audiologist is hereby informed that the Veteran's exposure to acoustic trauma during active service in Korea is presumed. 

The examiner must provide a rationale for any opinion expressed.  If the examiner must resort to speculation to answer any question, he or she should so indicate and explain why it would be speculative to respond and indicate whether there is additional information that would enable him to provide the opinion; or whether his inability to provide the requested opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO should then review the claims file, to include the additional evidence added to the record since issuance of the April 2010 Statement of the Case, and determine if the claims on appeal can be granted.  If not, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

